Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 1 of 15 Page ID #:8989




  1 C.D. Michel – SBN 144258
    Joshua Robert Dale – SBN 209942
  2 Anna M. Barvir – SBN 268728
    Scott M. Franklin – SBN 240254
  3 MICHEL & ASSOCIATES, P.C.
    180 E. Ocean Blvd., Suite 200
  4 Long Beach, CA 90802
    Telephone: (562) 216-4444
  5 Facsimile: (562) 216-4445
    cmichel@michellawyers.com
  6 jdale@michellawyers.com
  7 Attorneys for Plaintiff
    Wayne William Wright
  8
  9                      UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11                                WESTERN DIVISION
12    WAYNE WILLIAM WRIGHT,                 Case No.: 2:15-cv-05805-R-PJW
13                                          DECLARATION OF JOSHUA
                              Plaintiff,    ROBERT DALE IN SUPPORT OF
14                                          PLAINTIFF’S OPPOSITION TO
                 vs.                        DEFENDANTS’ MOTION FOR
15                                          AWARD OF ATTORNEYS’ FEES
      CHARLES L. BECK; MICHAEL N.
16    FEUER; HEATHER AUBRY;                 [Filed concurrently with Opposition to
      RICHARD TOMPKINS; JAMES               Defendants’ Motion for Attorneys’ Fees;
17    EDWARDS; CITY OF LOS                  Declarations of Anna M. Barvir, , Scott
      ANGELES; and DOES 1 through 50,       M. Franklin, Wayne W. Wright; Exhibits
18                                          1-23]
                              Defendants.
19                                          Date:        April 1, 2019
                                            Time:        10:00 a.m.
20                                          Courtroom:   880
                                            Judge:       Hon. Manuel L. Real
21
                                            Judgement Entered: Jan. 31, 2019
22
23
24
25
26
27
28

                                        1
                       DECLARATION OF JOSHUA ROBERT DALE
Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 2 of 15 Page ID #:8990




  1                   DECLARATION OF JOSHUA ROBERT DALE
  2 I, Joshua Robert Dale, declare as follows:
  3         1.    I am an attorney licensed to practice law in the state of California and
  4 before the United States District Court for the Central District of California. I am an
  5 attorney at the law firm Michel & Associates, P.C., attorneys of record for Plaintiff
  6 in this action. I have personal knowledge of the facts set forth herein and, if called
  7 and sworn as a witness, could and would testify competently thereto.
  8         2.    On December 6, 2018 I received an e-mail correspondence from
  9 Deputy City Attorney Felix Lebron, counsel for Defendants in this action. In that
10 email, Mr. Lebron presented the City’s offer to stipulate to Monell liability in
11 exchange for a dismissal of all individual defendants with prejudice. Mr. Lebron
12 stated “[t]the substance of the stipulation would be to the effect that if the acts or
13 omissions of the City’s employees are found to have violated Wright's constitutional
14 rights under the Fourth or Fourteenth Amendments, that said acts or omissions were
15 conducted pursuant to the City's policy, custom, and practices under Monell.” A true
16 and correct copy of Mr. Lebron’s December 6, 2018 email correspondence is
17 attached hereto as Exhibit 18.
18          3.    On February 1, 2019, various attorneys from my office, including
19 myself, received an email correspondence from Mr. Lebron regarding Defendants’
20 intention to file their motion for attorneys’ fees. In that email, Mr. Lebron referenced
21 the City’s prior offer to stipulate to Monell liability. A true and correct copy of Mr.
22 Lebron’s February 1, 2019 email correspondence is attached hereto as Exhibit 19.
23          4.    I was also counsel of record in an unrelated case in the Southern
24 District of California, Linlor v. National Rifle Association of America, No. 17-cv-
25 00203-MMA-JMA. In that case attorney Alan Beck submitted a declaration in
26 support of defendant’s motion for attorneys’ fees. That declaration is part of the
27 court’s file in No. 17-cv-00203-MMA-JMA, and a true and correct copy of Mr.
28 Beck’s declaration is attached hereto as Exhibit 21.

                                        2
                       DECLARATION OF JOSHUA ROBERT DALE
Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 3 of 15 Page ID #:8991




  1        I declare under penalty of perjury under the laws of the United States that the
  2 foregoing is true and correct. Executed March 4, 2019, within the United States.
  3
  4                                               /s/ Joshua Robert Dale
                                                  Joshua Robert Dale
  5                                               Declarant
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       3
                      DECLARATION OF JOSHUA ROBERT DALE
Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 4 of 15 Page ID #:8992




                        EXHIBIT 18
   Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 5 of 15 Page ID #:8993


Laura Palmerin

From:                Felix Lebron <felix.lebron@lacity.org>
Sent:                Thursday, December 06, 2018 4:35 PM
To:                  Joshua Robert Dale
Subject:             Wright v Beck - Pretrial Monell Stipulation - Confidential Settlement Communication FRE 408


Hi Josh,
I wanted to follow up with you regarding an issue that we briefly discussed during our pretrial conference of
counsel on November 7, 2018. Specifically, whether there would be any interest in trying to reach an
agreement whereby the City would provide a Monell stipulation in exchange for a dismissal of all individual
defendants with prejudice. The substance of the stipulation would be to the effect that if the acts or omissions
of the City's employees are found to have violated Wright's constitutional rights under the Fourth or Fourteenth
Amendments, that said acts or omissions were conducted pursuant to the City's policy, custom, and practices
under Monell.

Assuming that this case does make it to trial, the proposed stipulation would narrow the number of claims and
affirmative defenses to be tried since the failure to train claim is plead to establish Monell liability and qualified
immunity doesn't apply to the City. In addition, we would be able to substantially reduce the number of exhibits
needed to try the case on the remaining Section 1983 claims for violation of the Fourth and Fourteenth
Amendments. One substantive change in the case would be that punitive damages are not available against
the City. That may or may not be a deal breaker for your client.

In any event, please let me know whether there is any interest on your end in pursuing further discussion
regarding this proposal and trying to streamline the trial. If so, we can schedule a call to discuss further and
see whether we can reach an agreement. If not, the parties can continue to move forward on our current
course. Either way, I appreciate a prompt response.

Thanks,
Felix

Felix Lebron
Deputy City Attorney
Office of the Los Angeles City Attorney
Business and Complex Litigation
200 N. Main Street, Rm 675
Los Angeles, CA 90012
Tel: (213) 978-7559
email: felix.lebron@lacity.org

*****************Confidentiality Notice *************************
This electronic message transmission contains information
from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney‐client privilege
and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
distribution or use of the content of this information is prohibited. If you have received this communication in error,
please notify us immediately by e‐mail and delete the original message and any attachments without reading or saving
in any manner.
********************************************************************




                                                            1
Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 6 of 15 Page ID #:8994




                        EXHIBIT 19
   Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 7 of 15 Page ID #:8995


Laura Palmerin

From:               Felix Lebron <felix.lebron@lacity.org>
Sent:               Friday, February 01, 2019 4:34 PM
To:                 Scott Franklin
Cc:                 Joshua Robert Dale; Anna M. Barvir; Alexander A. Frank; Laura Palmerin; Patricia Ursea; Gabriel
                    Dermer; Justin Grams
Subject:            Re: Wright v Beck et al: Request for L.R. 7-3 Call re Defendants' Motion for Attorneys' Fees 42 USC
                    1988 [MA-Interwoven.FID58938]


Counsel,
Let's plan to talk on Tuesday, February 5, 2019, at 11:00 a.m. to conduct the L.R. 7-3 meet-and-confer
call. Please call my office direct for the call that day.

The Court's msj order and findings or fact and conclusions of law demonstrate that Defendants are entitled to
fees under Section 1988 and the standard in Galen. For example, Wright had no legal or factual basis for
pursuing claims against Aubry. Wright had no evidence that she played any role in the destruction of property,
much less an unlawful or unconstitutional role. Aubry was deposed in Sept. 2018 and should have been
dismissed following her deposition. Instead, Plaintiff refused to dismiss her from the case, even after the close
of discovery on November 26, 2018. Wright had no basis for pursuing claims against Feuer or Beck and no
evidence that either was involved in the destruction of Wright's property. Similarly, Wright had no evidence
that either Edwards or Tompkins violated any state or federal law, court order or policy. Indeed, Wright's core
argument to the Ninth Circuit during the first appeal was that Judge Ryan Wright ordered the parties to meet-
and-confer and return to his court. Wright's own attorney - Silvoso - confirmed during his deposition that no
such order was issued by Judge Wright during the September 2011 hearing.

Wright had no legal support for his jurisdiction argument under the Penal Code. Wright had no legal authority
to support any claim for violation of due process under Perkins v. City of West Covina, binding Supreme Court
precedent established twenty years ago. Perkins is directly on point and dispositive. In September 2018,
LASC further rejected arguments raised by Plaintiff's counsel that additional notice is required before seeking a
disposition as inconsistent with Perkins and state law. Wright nonetheless pressed on with his flawed legal
arguments and conspiracy theories that lacked foundation in fact or law, and refused to dismiss any
defendants, including after the close of discovery. Wright had no evidence of any Monell claim against the
City. All evidence reflected that the City's polices and practices conformed to state and federal law.

Notwithstanding the frivolousness of Wright's claims, Wright, through his counsel, engaged in vexatious
litigation conduct, including the filing of repeated motions to compel without substantial justification (that were
all denied), filing 23 frivolous motions in limine to cause undue burden and harassment, listing hundreds of
exhibits on the exhibit list not disclosed in accordance with F.R.C.P. 26, and refusing to dismiss the individual
defendants even after the City offered to stipulate on Monell to streamline the trial.

Wright's claims and litigation conduct meet the standard for an award of Defendants' fees under Galen and
Section 1988. Wright's refusal to dismiss claims as discovery progressed and then closed further supports an
award of attorneys' fees if not in whole, then in part, leading up to the Court's entry of order granting summary
judgment.

Finally, just to be clear, Defendants will seek recovery of attorneys' fees connected to the Section 1983 claims
and defenses. We will not seek, for example, fees for the motion to stay or motion to dismiss, which was
partially granted as to the RICO claims. We are also not planning to seek fees for the period preceding the
Ninth Circuit's remand to the District Court in 2018.

We can discuss further during our meet-and-confer call next Tuesday, February 5, at 11:00 a.m.

                                                           1
   Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 8 of 15 Page ID #:8996
Regards,
Felix

Felix Lebron
Deputy City Attorney
Office of the Los Angeles City Attorney
Business and Complex Litigation
200 N. Main Street, Rm 675
Los Angeles, CA 90012
Tel: (213) 978-7559
email: felix.lebron@lacity.org


On Fri, Feb 1, 2019 at 2:38 PM Scott Franklin <SFranklin@michellawyers.com> wrote:

 Mr. Lebron:

 Your email of February 1, 2019, states “Defendants are entitled to an award of attorneys' fees here as prevailing civil
 rights defendants under Section 1988. Galen v. County of Los Angeles, 477 F.3d 652, 666‐668 (9th Cir. 2007).” The
 quoted language can be traced through several Ninth Circuit cases ultimately leading back to Christiansburg Garment
 Co. v. EEOC, 434 U.S. 412, 421, 98 S.Ct. 694, 700, 54 L.Ed.2d 648 (1978). Neither Galen nor Christiansberg stands for the
 proposition that a “prevailing civil rights defendant” is entitled to an award of attorney’s fees as you state. What Galen
 actually holds is that “[a] district court may award attorneys' fees pursuant to 42 U.S.C. § 1988 to a prevailing civil rights
 defendant if the plaintiff's action was ‘unreasonable, frivolous, meritless, or vexatious.’” Recently, the Supreme Court
 implicitly confirmed that, in this context, words like “unreasonable” are synonymous with the word “frivolous.” Fox v.
 Vice, 563 U.S. 826, 834, 131 S. Ct. 2205, 2214, 180 L. Ed. 2d 45 (2011) (“In this context, § 1988 serves to relieve a
 defendant of expenses attributable to frivolous charges. . . . The defendant, of course, is not entitled to any fees arising
 from . . . non‐frivolous charges. . . . [Defendant] concedes, as he must, that a defendant may not obtain compensation
 for work unrelated to a frivolous claim.”)

 Accordingly, if Defendants intend to seek attorney’s fees under Section 1988, they have to prove Plaintiff’s conduct was
 frivolous. We cannot reasonably be expected to meet‐and‐confer on the motion you propose when the City has not
 identified what, if anything, it claims was frivolous.

 In providing such information, I believe it would be particularly helpful for the City to explain any assertions it intends
 to make regarding the factors identified in the material quoted below.

         In determining whether a suit is frivolous, unreasonable or groundless, this court has listed the
         following relevant factors: whether the issue is one of first impression requiring judicial resolution;
         whether the controversy is sufficiently based upon a real threat of injury to the plaintiff; whether the
         trial court has made a finding that the suit was frivolous under the Christiansburg guidelines; and
         whether the record would support such a finding.

 Munson v. Friske, 754 F.2d 683, 696–97 & n.9 (7th Cir. 1985).

 We are available on either the fourth or the fifth from 11:00 a.m. to 3:00 p.m. Please let us know today what date &
 time you prefer. Finally, please provide the information requested at least 24 hours before the meet‐and‐confer call.

 Sincerely,



                                                              2
   Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 9 of 15 Page ID #:8997



  Scott Franklin                                              Direct: (562) 216-4474
  Of Counsel                                                  Main: (562) 216-4444
                                                              Fax: (562) 216-4445
                                                              Email: SFranklin@michellawyers.com
                                                              Web: www.michellawyers.com


                                                              180 E. Ocean Blvd.
                                                              Suite 200
                                                              Long Beach, CA 90802




This e-mail is confidential and is legally privileged. If you have received it in error, you are on notice of its status. Please notify us immediately by reply e-mail
and then delete this message from your system. Please do not copy it or use it for any purposes, or disclose its contents to any other person. To do so could
violate state and Federal privacy laws. Thank you for your cooperation. Please contact Michel & Associates, PC at (562) 216-4444 if you need assistance.


From: Felix Lebron [mailto:felix.lebron@lacity.org]
Sent: Friday, February 01, 2019 8:23 AM
To: Joshua Robert Dale <JDale@michellawyers.com>; Anna M. Barvir <ABarvir@michellawyers.com>; Alexander A.
Frank <afrank@michellawyers.com>; Scott Franklin <SFranklin@michellawyers.com>; Laura Palmerin
<lpalmerin@michellawyers.com>
Cc: Patricia Ursea <patricia.ursea@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Justin Grams
<justin.grams@lacity.org>
Subject: Wright v Beck et al: Request for L.R. 7‐3 Call re Defendants' Motion for Attorneys' Fees 42 USC 1988



Counsel,

The Court entered final judgment in the case yesterday, January 31, 2019. Defendants will be filing their
application to tax costs pursuant to F.R.Civ.P. 54(d) and L.R. 54-2, and separately filing a motion for
attorneys' fees under 42 U.S.C. Section 1988 and pursuant to F.R.Civ.P 54(d) and L.R. 54-7.



Defendants must conduct a L.R. 7-3 meet-and-confer call before the filing the attorneys' fee motion, which
must be filed on or before February 14, 2019. See L.R. 54-7. Defendants are entitled to an award of
attorneys' fees here as prevailing civil rights defendants under Section 1988. Galen v. County of Los
Angeles, 477 F.3d 652, 666-668 (9th Cir. 2007).



Please let us know your availability for a L.R. 7-3 meet-and-confer call either later today, Friday Feb. 1, next
Monday, Feb. 4, or next Tuesday, Feb. 5. We will confirm a time/date for the L.R. 7-3 call on the fee motion
as soon as we hear back from you regarding Plaintiff's counsel availability.



Thank you for your cooperation.



Regards,

Felix
                                                                                   3
       Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 10 of 15 Page ID
                                         #:8998


 Felix Lebron

 Deputy City Attorney

 Office of the Los Angeles City Attorney

 Business and Complex Litigation

 200 N. Main Street, Rm 675

 Los Angeles, CA 90012

 Tel: (213) 978-7559

 email: felix.lebron@lacity.org


 *****************Confidentiality Notice *************************
 This electronic message transmission contains information
 from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney‐client
 privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
 copying,
 distribution or use of the content of this information is prohibited. If you have received this communication in error,
 please notify us immediately by e‐mail and delete the original message and any attachments without reading or saving
 in any manner.
 ********************************************************************


*****************Confidentiality Notice *************************
This electronic message transmission contains information
from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney‐client privilege
and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
distribution or use of the content of this information is prohibited. If you have received this communication in error,
please notify us immediately by e‐mail and delete the original message and any attachments without reading or saving
in any manner.
********************************************************************




                                                            4
Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 11 of 15 Page ID
                                  #:8999




                     EXHIBIT 21
 Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 12 of 15 Page ID
                                   #:9000


     C. D. Michel - SBN 144258
 1   Joshua Robert Dale - SBN 209942
 2   MICHEL & ASSOCIATES, P.C.
     180 East Ocean Blvd., Suite 200
 3   Long Beach, CA 90802
     Telephone: (562) 216-4444
 4   Fax: (562) 216-4445
     cmichel@michellawyers.com
 5
     Attorneys for Defendant
 6

 7                                 UNITED STATES DISTRICT COURT
 8                        FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
                                         )
     JAMES LINLOR, an individual, pro se, and on
10   behalf of his minor child A.L.      )                  CASE NO. 17-cv-00203-MMA-JMA
                                         )
11           Plaintiffs,                 )                 DECLATION OF ALAN BECK IN
                                         )                 SUPPORT OF MOTION FOR
12
     v.                                  )                 DEFENDANTS’ SECOND REQUEST FOR
13                                       )                 ATTORNEYS’ FEES PURSUANT TO
     THE NATIONAL RIFLE ASSOCIATION )                      CALIFORNIA CIVIL CODE § 3344 IN THE
14   OF AMERICA                          )                 AMO UNT OF $18,255.00
                                         )
15   Defendants.                         )                  Date: August 7, 2017
16                                       )                  Time: 2:30 p.m.
                                         )                  Courtroom: 3D
17   ____________________________________)

18

19                                  DECLARATION OF ALAN BECK

20   I, Alan Beck, declare as follows:

21   1.     I am an attorney in private practice in San Diego County, California, and have practiced here

22   since 2011. I began my practice in Hawaii in 2009. I am an attorney admitted to the practice of law

23   before the courts of the State of California and the State of Hawaii. I have personal knowledge of the

24   facts contained in this declaration and, if called as a witness, am competent to testify to those facts.

25   2.     In 2007, I graduated from University of San Diego, School of Law in San Diego, California.

26   I am a member of the California Bar Association.

27   3.     I specialize in municipal liability law. I have been awarded fee awards in many cases by

28   federal courts in both Hawaii and California. Because of my litigation background and my work on
                                                         -1-
                                                                                           17-cv-00203-MMA-JMA
 Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 13 of 15 Page ID
                                   #:9001



 1   attorney’s fees matters, I am familiar with the prevailing market rates for skilled and competent civil

 2   litigation attorneys in the Southern California legal community.

 3   4.     In my practice, my normal rates with 8.5 years of civil litigation experience ranges from

 4   $275.00 per hour to $400.00 per hour. These rates are consistent with the rates charged by

 5   comparable attorneys in the Southern California community.

 6   5.     My firm’s billing rates are charged to and paid by fee-paying clients of my firm and through

 7   court awards and settlements. They are also the rates my firm claims in fee applications in fee-

 8   shifting cases.

 9   6.     I have co-counseled in one case with Mr. Michel’s firm in the past. And I have had several

10   related firearms cases which have required me to become acquainted with the skills and experience

11   of Mr. Michel and his associates. I am aware of the nature of this case and the hourly rates being

12   charged by each of defendant’s attorneys and their respective experience levels. In my professional

13   opinion, these rates are reasonable and within the market range for comparably qualified and

14   experienced attorneys handling comparable litigation in Southern California.

15   7.     C.D. Michel’s hourly rate of $600 is particularly justified because he has practiced law for

16   more than 25 years, he is the Senior Partner at one of the largest firearms law practices in the nation,

17   and he has litigated countless civil cases. Mr. Michel is a highly-respected attorney in civil litigation

18   and is an acknowledge expert in firearms law. It is thus my opinion that Mr. Michel’s hourly rate is

19   reasonable for an attorney of his reputation, experience, and background, practicing civil litigation

20   and firearms law in Southern California.

21   8.     Joshua Robert Dale’s hourly rate of $450 is a reasonable rate because he has practiced law

22   for more than 15 years, he is the Managing Partner at one of the largest firearms law practices in the

23   nation, he is its lead trial attorney, and his practice areas include civil litigation with an emphasis on

24   employment, commercial, and firearms matters. It is thus my opinion that Mr. Dale’s hourly rate is

25   reasonable for an attorney of his reputation, experience, and background, practicing civil litigation in

26   Southern California.

27   9.     Ben A. Machida’s hourly rate of $250 is a reasonable rate for Southern California associate

28   attorneys in their third year of practice, and who practice in the areas of civil litigation, criminal law,
                                                         -2-
                                                                                            17-cv-00203-MMA-JMA
 Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 14 of 15 Page ID
                                   #:9002



 1   and business law. It is thus my opinion that Mr. Machida’s hourly rate is reasonable for an attorney

 2   of his reputation, experience, and background, practicing civil litigation in Southern California.

 3

 4           I declare under penalty of perjury under the laws of the State of California that the foregoing

 5   is true and correct.

 6

 7   Executed this 21st of June, 2017.

 8
                                                           ______________________________
 9                                                         Alan Beck, declarant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -3-
                                                                                         17-cv-00203-MMA-JMA
 Case 2:15-cv-05805-R-PJW Document 193-1 Filed 03/04/19 Page 15 of 15 Page ID
                                   #:9003



 1                          CERTIFICATE OF SERVICE
                      IN THE UNITED STATES DISTRICT COURT
 2                      CENTRAL DISTRICT OF CALIFORNIA
 3
     Case Name: Wright v. Beck, et al.
 4   Case No.: 2:15-cv-05805-R-PJW
 5
     IT IS HEREBY CERTIFIED THAT:
 6
 7          I, the undersigned, am a citizen of the United States and am at least
     eighteen years of age. My business address is 180 East Ocean Boulevard, Suite
 8   200, Long Beach, California 90802.
 9
            I am not a party to the above-entitled action. I have caused service of:
10
11              DECLARATION OF JOSHUA ROBERT DALE
               IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
12        DEFENDANTS’ MOTION FOR AWARD OF ATTORNEYS’ FEES
13
     on the following party by electronically filing the foregoing with the Clerk of the
14   District Court using its ECF System, which electronically notifies them.
15
     Felix Lebron
16   felix.lebron@lacity.org
17   Gabriel S. Dermer
     gabriel.dermer@lacity.org
18   Patricia Ursea
19   patricia.ursea@lacity.org
     Office of the Los Angeles City Attorney
20
     200 N. Main Street, Room 675
21   Los Angeles, CA 90012
22
            I declare under penalty of perjury that the foregoing is true and correct.
23
     Executed March 4, 2019.
24
25                                                 /s/ Laura Palmerin
                                                   Laura Palmerin
26
27
28


                               CERTIFICATE OF SERVICE
